The opinion of the court was delivered by
Wallin, J.
In this action, after a trial by the court, a judgment was entered in favor of the plaintiff and against the defendant. The judgment was entered December 16, 1887. An appeal was perfected December 12, 1889. After the appeal was perfected, and on December 18 and 19, 1889, the district court made the following orders:
“On the 18th day of December, 1889, Wm. B. McConnell, judge of the district court, third judicial district, in and for the county of Cass and state of North Dakota, being the judge before whom was tried the above entitled action, orders that there be added to and made a part of the judgment roll and of the record upon the appeal of the above entitled action to the supreme court, in addition to the summons, complaint, answer, findings of fact, and conclusions of law, and decree therein, the following papers, which necessarily involve the merits and affect the judgment in said action, to-wit: The transcript of the evidence taken upon the trial of said action, as the same has been extended by the official stenographer, and filed in this court; also the depositions of Henry Lubens, P. K. Eversen, Karen Nissen, and W. E. Owen, produced and read upon the trial of said action; also all the exhibits introduced or offered and excluded on the hearing of said action, which said transcript, depositions, and exhibits constitute all the evidence given upon the trial of said action upon which said findings of fact and conclusions of law and decree were based, together with all the *29exceptions taken to the rulings and decisions of the court of said trial. Wk. B. McConnell, Judge.”
“I ¶m. B. McConnell, judge of the district court of the third judicial district in and for the county of Cass and state of North Dakota, being the judge before whom was tried the above entitled action, do hereby certify that the judgment roll and record in said action should contain and does contain the following papers, to-wit: The summons and complaint, answer, findings of fact, and conclusions of law, and decree; the transcript of the evidence taken upon the trial of said action, as the same has been extended by the official stenographer, and filed in this court; the depositions of Henry Lubens, P. K. Eversen, Karen Nissen, and "W. E. Owen, produced and read upon the trial of said action; also all exhibits introduced or offered and excluded on the hearing of said action, which said transcript, depositions, and exhibits constitute and comprise all the evidence given upon the trial of said action upon which the findings of fact and conclusions of law and decree herein were based, together with all the exceptions and decisions of the court at said trial. Dated at Fargo, Cass county, North Dakota, this 18th day of December, A. D. 1889. ¥m. B. McConnell, Judge of the District Court.”
The papers sent up to this court embrace, in addition to the statutory judgment roll, (Comp. Laws, § 5103,) what purports to be “ the transcript of the evidence taken upon the trial of the action, as the same has been extended by the official stenographer, and filed in the district court; also certain depositions read at the trial, and certain evidence which was offered and excluded at the trial.” A preliminary motion was made in this court by respondent to eliminate said transcript of the evidence, depositions, etc., from the record. The motion must be granted. It is not claimed that any proposed statement of a case or bill of exceptions was ever served or attempted to be served upon the plaintiff or his counsel. Nor did the trial court ever settle or allow a bill or statement embracing the evidence, or any bill or statement. The so-called “transcript,” extended by the district court stenographer, embracing the proceedings and evidence at the trial, falls far short of being *30either a bill of exceptions or a statement of the case. The so-called “transcript” lacks several vital elements essential to a bill or statement: First, no proposed statement or bill was ever served upon plaintiff’s counsel in this case; second, no notice of the settlement and allowance of any bill or statement was ever served on plaintiff’s counsel; third, the district court never made any order settling a case or bill of exceptions in the case; and, finally, there are no specifications of errors of law and no specifications showing wherein the findings of fact are not justified by the evidence. Under the existing statutes and rules of court such errors and .specifications are essential features of every bill and statement. Comp. Laws, 1887, §§ 5079, 5084, 5090, 5093, 5094. It is well settled that a true and correct transcript of the stenographer’s minutes of the proceedings had at the trial do not, under our practice, constitute either a bill of exceptions or a statement of the case within the meaning of the law. Harper v. Minor, 27 Cal. 107; Hutton v. Reed, 25 Cal. 479. The transcript of the proceedings had at the trial being eliminated by the motion, the case was submitted upon the merits without argument. The court finds no error upon the face of the record when thus purged of the transcript, and therefore will direct that the judgment of the court below be in all things affirmed. So ordered.
All concur.